Citation Nr: 0929127	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to residuals of toe 
fracture of the right foot.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of toe fracture of the right foot. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

In June 2007, the Veteran and a witness testified before a 
Decision Review Officer in Indianapolis, Indiana.  A 
transcript of that hearing is of record.

The evidence of record includes a December 2008 statement by 
the Veteran, which was received by the RO prior to the 
February 2009 Supplemental Statement of the Case; 
nevertheless, the Veteran's representative submitted a waiver 
of RO consideration of this evidence in an informal hearing 
presentation dated June 1, 2009.  The Board also received 
additional evidence in June 2009 and in July 2009, along with 
a written waiver of RO consideration.  The Board notes that 
some of the newly submitted evidence is duplicative of the 
evidence already in the record.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently before the Board were placed in appellate status by 
a notice of disagreement expressing dissatisfaction with 
original rating assignments, the Board has characterized the 
rating issues on appeal as claims for higher initial 
evaluation of original awards.  Analysis of these issues 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection for 
the claims.

The issue of entitlement to service connection for a right 
knee disability, to include as secondary to residuals of a 
toe fracture of the right foot is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability has been 
clinically shown to be manifested by no worse than Level I 
hearing in each ear.

2.  Throughout the rating period on appeal, the service-
connected residuals of a 5th toe fracture of the right foot 
have been primarily manifested by complaints of recurrent 
pain which precludes weight bearing; objectively, the 
evidence reveals no effect on daily activities of feeding, 
bathing, dressing, toileting, and grooming; a mild effect on 
daily chores, recreation, traveling, and driving; a moderate 
effect on shopping; a severe effect on exercise, and a 
prevention of participation in sports. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2008).

2.  The criteria for an initial disability rating greater 
than 10 percent for residuals of right foot 5th toe fracture 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.44, 4.59, 
Diagnostic Codes 5276 - 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Here, the Veteran is appealing the initial rating assignment 
as to his bilateral hearing loss disability and residuals of 
a toe fracture of the right foot.  In this regard, because 
the January 2005 rating decision granted the Veteran's claim 
of entitlement to service connection for those disabilities, 
those claims are now substantiated.  His filing of a notice 
of disagreement to the January 2005 initial rating assignment 
does not trigger additional notice obligations under 
38 U.S.C.A. §  7105.  Rather, the Veteran's appeal as to the 
initial rating assignment triggers VA's obligation to advise 
the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The June 2006 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for rating the 
right foot injury and hearing loss disabilities at issue 
(38 C.F.R. § 4.71a, 4.85, 4.86, DC 5284, 6100), and included 
a description of the rating formulas for all possible 
schedular ratings under these diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above that assigned for each claim.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disabilities at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) and reports of 
post-service private and VA treatment and examinations.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims, to include his testimony 
at a DRO hearing.  The Board has carefully reviewed his 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board also has perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.

VA clinical examinations with respect to the issues on appeal 
have been obtained.  38 C.F.R. § 3.159(c) (4) (2008).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
clinical examinations obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
medical records in the Veteran's claims file.  The examiners 
considered all of the pertinent evidence of record, to 
include service medical records and VA treatment records, and 
the statements of the appellant.  As appropriate, clinical 
findings pertinent to the schedular criteria for rating the 
disability at issue were obtained.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeals in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson, 
supra.

Rating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2007).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
Veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Foot Injuries

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, moderate 
residuals of foot injuries warrant a 10 percent rating.  A 20 
percent rating requires moderately severe residuals.  A 30 
percent rating requires severe residuals.  The terms 
"mild," "moderate," and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2006).  While there is no specific diagnostic code that sets 
forth criteria for rating range of motion of the foot, 
standard range of foot (ankle) motion is dorsiflexion from 0 
to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the U.S. Court of 
Appeals for the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Hearing Loss

Service connection has been established for bilateral hearing 
loss disability, rated as noncompensable under DC 6100, 
effective from August 26, 2004.  After reviewing the evidence 
of record, the Board finds that the Veteran's disability 
picture is appropriately reflected by the non-compensable 
evaluation through the entirety of the rating period on 
appeal.  

On VA examination in December 2004, audiometric testing 
revealed pure tone thresholds, in decibels, at relevant 
Hertz, as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
35
35
35
25
LEFT
30
35
30
20

His speech discrimination ability, using the Maryland CNC 
speech recognition test, was 96 percent for the right ear and 
for the left ear.  

In a report of a June 2006 VA audiological assessment, the 
Veteran's hearing was characterized as within normal limits 
through 500 Hz., sloping to mild at 1000 to 3000 Hz., and 
rising to within normal limits at 4000 to 8000 Hz. for the 
right ear.  His hearing of the left ear was within normal 
limits through 500 Hz., sloping to mild to moderate at 1000 
Hz to 4000 Hz., and rising to within normal limits at 8000 
Hz.  The Veteran's word recognition was excellent, 
bilaterally, at 100 percent.  The examiner, in comparing the 
results with a December 2004 examination, noted a decrease in 
decibel levels in the left ear and no significant change in 
the right ear.  In July 2009, the Veteran submitted a graph 
reported to be of his June 2006 VA audiological assessment.  
The Board is unable to interpret audiograms which are 
presented in graphic rather than numerical form.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995).  

A November 2006 VA examination report reflects that, upon 
audiological examination, pure tone thresholds, in decibels, 
at relevant Hertz, were as follows:  




HERTZ



1000
2000
3000
4000
RIGHT
40
40
35
25
LEFT
50
45
40
30

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear for 1000 Hz. to 
4000 Hz. was 35 decibels.  His puretone threshold average for 
the left ear for 1000 Hz. to 4000 Hz. was 41.25 decibels.  
His speech recognition ability, using the Maryland CNC speech 
recognition test, was 96 percent for the right ear and 100 
percent for the left ear.  The VA examiner noted that the 
results were consistent with a mild to moderate sensorineural 
hearing loss bilaterally.  The left ear is slightly worse 
than the right overall.  It was further noted that there has 
been no significant change in his hearing since the last 
examination in June 2006.  

A January 2008 VA examination report reflects that, upon 
audiological examination, pure tone thresholds, in decibels, 
at relevant Hertz, were as follows:  




HERTZ



1000
2000
3000
4000
RIGHT
40
40
40
30
LEFT
40
50
45
40

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear for 1000 Hz. to 
4000 Hz. was 37.5 decibels.  His puretone threshold average 
for the left ear for 1000 Hz. to 4000 Hz. was 43.75 decibels.  
His speech recognition ability, using the Maryland CNC speech 
recognition test, was 96 percent for the right ear and 100 
percent for the left ear.  The VA examiner noted that the 
results were consistent with a mild sensorineural hearing 
loss in the right ear and mild to moderate sensorineural 
hearing loss in the left ear.  It was further noted that 
there has been no significant change in his hearing since the 
last examination in November 2006.  

Applying the above audiological findings to the schedular 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for an initial rating in excess of the 
currently assigned noncompensable evaluation at this time.  
The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, but these provisions do not apply here.

Considering that the Veteran's right ear manifested an 
average puretone threshold of 32, 35 and 38 decibels, on VA 
examinations in December 2004, November 2006 and January 
2008, respectively, with no less than 96 percent speech 
discrimination ability, reference to 38 C.F.R. § 4.85, Table 
VI, shows the Veteran's right ear hearing loss to be Level I 
impairment.  Considering that the Veteran's left ear 
manifested an average puretone threshold of 27, 41, and 44 
decibels, on VA examinations in December 2004, November 2006 
and January 2008, respectively, with no less than 96 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the Veteran's left ear hearing loss to also be that 
of Level I impairment.  

Either ear may be considered the poorer for Table VII because 
the Veteran's hearing loss disability was manifested by Level 
I hearing, bilaterally.  Applying these results to Table VII, 
the Veteran's bilateral sensorineural hearing loss disability 
evaluation is shown to be noncompensable.  

The Board acknowledges the Veteran's statements that his 
bilateral sensorineural hearing loss has gotten worse since 
2004.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1), (2).

In conclusion, the initial noncompensable evaluation 
currently assigned for the Veteran's bilateral hearing loss 
appropriately reflects his disability picture and the record 
does not support assigning different percentage disability 
ratings during the relevant period in question because at no 
time has his disability exhibited distinct levels of 
disability warranting staged ratings.  Fenderson, 12 Vet. 
App. at 125-26.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Board notes that the June 2006, 
November 2006, and January 2008 VA examiners did not describe 
the functional effects caused by a hearing disability; 
nevertheless, the Board finds no prejudice results to the 
Veteran and, as such, the Board may proceed with a decision.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]scheduler rating is warranted  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
function and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application." 
Id.

While the December 2004, June 2006, November 2006, and 
January 2008 VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, to include the Veteran's 
own testimony at the June 2007 DRO hearing, adequately 
addresses this issue.  Specifically, the Veteran testified 
that his hearing loss started years ago and reached a point, 
prior to obtaining hearing aids, where he could not hear 
behind him, and everything was muffled.  (See June 2007 DRO 
hearing transcript, page 11).  A December 2006 VA audio 
hearing aid fitting note reflects that the Veteran was "very 
pleased with overall gain and sound quality of hearing 
aids."

Therefore, while the VA examination reports are defective 
under Martinak, the Board finds that no prejudice results to 
the Veteran in that the functional effects of his hearing 
loss disability are adequately addressed by the remainder of 
the record and are sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted 
under 38 C.F.R. § 3.321(b).

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2006) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Residuals of fractured right 5th toe

Service connection has been established for residuals of 
fracture of the right 5th toe, rated as 10 percent disabling 
under Diagnostic Code 5284, effective from August 26, 2004.  
The 10 percent rating contemplates moderate foot injuries.  
The next higher rating is 20 percent for moderately severe 
foot injuries.

An October 2004 VA examination note reflects that the Veteran 
avers that he has a painful catching sensation in his foot 
that will happen 1 to 2 times per month, and it happened more 
when he was working with the post office and was more active.  
The catching sensation lasts approximately 3 - 45 seconds and 
during that time, he cannot bear weight.  The Veteran noted 
that he does not feel that this foot is his largest 
functional impairment because his symptoms only happen a 
couple of times a month, and even though he cannot bear 
weight when it happens, it is relatively brief.  The examiner 
noted that the Veteran's gait is still preserved and he does 
not show significant degenerative joint disease other than he 
does have mild flexion contractures.  He has a stable ankle 
with anterior drawer to talar tilt.  He has five out of five 
manual muscle testing with dorsiflexion, inversion, eversion, 
and plantar flexion.  An x-ray of the foot revealed no 
evidence of acute fracture, dislocation, or subluxation.  
There is a calceneal plantar spur and enthesophyte.

A February 2006 VA examination report reflects that the 
Veteran complained of "off and on" pain, especially if his 
foot is swollen, and tenderness of the side in the right part 
of his right foot.  In addition, it reflects he avers the 
following:  It occurs several times a month and it may last a 
few days.  It is a hurting kind of pain.  It averages 5 to 7 
out of ten.  At times, he has stiffness, swelling, redness, 
fatigability, and a lack of endurance.  Resting is the best, 
walking is kind of in the middle as far as causing pain, and 
standing is the worst when it happens.  He cannot do anything 
to precipitate the pain or alleviate the pain.  It just comes 
and goes, but it is worse if he is on his feet.  It flares up 
more in the summer and he wonders if that is due to him being 
on his feet.  Also, he has more pain if it swells up and he 
has a tight shoe on.  The report further reflects that the 
Veteran reported that pain is the major functional 
impairment, when it is really painful, he limps or is not 
active, and his foot slows him down.  He also reported that 
he is additionally limited by pain, fatigue, and lack of 
endurance, on repetitive use.  He denies using any crutches, 
inserts, or "anything like that."
  
Upon clinical evaluation, it was noted that the Veteran limps 
when he walks slowly and he refuses to squat and that he 
blames all this on his bad knees.  Right fifth toe flexion 
was 5 degrees, and plantar flexion was 5 degrees.  The right 
side of his shoe tongue was noted as tearing away from the 
rest of his shoe.  He had thickened yellow nails.  Deep 
tendon reflexes, gross sensation, temperature, color, and 
arch were all within normal limits.  It was noted that there 
was no redness or edema.  The diagnosis was recurrent right 
foot pain and swelling.

A November 2006 VA examination note reflects that the Veteran 
complained of pain, stiffness, fatigability, weakness, 
swelling, and a lack of endurance in the distal foot while 
standing and walking.  He stated that the effect of flare ups 
on limitations of motion or other functional impairment, is 
that it "keeps me from doing too much of anything" to 
include being unable to walk more than a few yards or stand 
for more than a few minutes.  The examiner noted that the 
effect of the right foot problem on daily chores, recreation, 
traveling, and driving was mild.  The effect of the 
disability on shopping was moderate.   The effect of the 
disability on exercise was severe, and sports were prevented.  
There was no effect on the daily activities of feeding, 
bathing, dressing, toileting, grooming.  Upon physical 
examination, there was objective evidence of swelling, 
tenderness, and evidence of abnormal weight bearing.  There 
was no objective evidence of instability or weakness.  There 
was no evidence of malunion or nonunion of the tarsal or 
metatarsal bones.  

A September 2007 VA podiatry consult result note reflects no 
acute radiographic abnormality of the Veteran's right foot.  
Changes consistent with old traumatic injury were noted.  The 
patient was noted to have thick yellow fungal toenails and an 
ingrown right great toe.  The note further reflects that the 
soles of the Veteran's feet were dry and scaly consistent 
with tinea pedis from nail shedding.  The examiner noted 
there are no gross foot deformities seen.  The Veteran 
requested a prosthetics request for shoes and socks.

A January 2008 VA examination report reflects no fracture, 
dislocation, or subluxation of the foot is seen.  There is 
calcaneal plantar spur and enthesophyte.  The right foot 
shows no gross deformity.  There is no warmth, erythema, or 
effusion.  There is no localized tenderness.  The little toe 
is symmetrical on the right and left.  No snapping was 
elicited on active or passive foot motion.  A radiography of 
the foot shows tiny, bony prominences in the tarsals and a 
bony ossicle over the lateral aspect of the fifth metatarsal 
and the anterior aspect of the ankle.  

The evidence of record also includes VA podiatry notes from 
April 2008, September 2008, December 2008, and March 2009, as 
well as April and May 2009 prosthetics notes.  The notes 
reflect that the Veteran was seen for ingrown toenails, a 
fungal infection, and to have requests for prosthetic shoes 
and socks filled. 

The evidence of record demonstrates that the service-
connected residuals of fracture of the right 5th toe are 
primarily manifested by complaints of recurrent pain which 
precludes weight bearing, without demonstration of any other 
functional impairment.  On VA examination in October 2004, it 
was noted that his gait was preserved.  At the June DRO 
hearing, the Veteran testified that he has throbbing of the 
right foot and does not experience "all the time, every 
day" pain.  Moreover, he avers he does not have swelling of 
the actual foot, but only the ankle.  The Veteran testified 
that he gets severe pain that feels like a needle in his foot 
and may last for a day.  The Veteran further testified that 
his foot does not "give out" and is "pretty stable" when 
he walks.  (See June 2007 DRO hearing transcript, page 3).  
Although the Veteran avers that his pain is a 5 to 10 out of 
ten, and might come every day for a while, he also testified 
that it might be three or four weeks between incidents of 
pain.  The January 2008 VA examination report reflects that 
the Veteran reported pain two to three times per month with a 
duration that ranges from a few hours to two to three days, 
and which he treats by getting off his foot.  When the 
Veteran does not experience pain, his foot is symptom free.  
(See June 2007 DRO hearing transcript, page 3).  The Board 
does acknowledge that the Veteran has pain, nevertheless, the 
test for a higher rating under DeLuca is not pain in and of 
itself, but the additional functional limitation that such 
pain causes.  Here, the objective evidence does not reveal 
findings of additional limited function such as to warrant a 
higher rating.  As noted above, he denies using any crutches, 
and there is no evidence of record that he uses a cane or 
other device.  Also, as noted above, the February 2006 VA 
examination report reflects that deep tendon reflexes, gross 
sensation, temperature, color, and arch were all within 
normal limits, and there was no redness, no edema.  The 
January 2008 VA examination report reflects that the right 
foot shows no gross deformity, warmth, erythema, or effusion.

Based on the foregoing, the Board finds that the Veteran's 
residuals of a toe fracture of the right foot are not 
moderately severe and do not warrant an evaluation in excess 
of 10 percent.  Further, the Board has considered alternative 
diagnostic codes.  The Veteran is not entitled to the 40 
percent rating under the Note to Diagnostic Code 5284 because 
functional impairment comparable to loss of use of the foot 
has not been demonstrated.  The evidence reflects that the 
Veteran has, in fact, been able to walk without the use of a 
cane or other device.  As such, the loss of use of the foot 
is not objectively demonstrated.  

The Veteran has not been shown to be entitled to a higher 
rating under any other diagnostic code applicable to 
disabilities of the foot.  The evidence of record does not 
demonstrate that the Veteran has associated functional 
impairment comparable to flat foot, claw foot, or moderately 
severe malunion or nonunion of the tarsal or metatarsal bones 
to warrant an application of DC 5276, 5278, or 5283.  

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2006) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Based on the evidence of record, the Board finds that the 
Veteran's disability picture is consistent with the assigned 
10 percent rating throughout the rating period on appeal.


ORDER

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss disability is denied.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of toe fracture of the right foot is denied. 


	(CONTINUED ON NEXT PAGE)




REMAND

The Veteran avers that he has a right knee disability due to 
his active service.  After reviewing the record, the Board 
finds that the VA has not completed its duty to assist under 
the VCAA.  For the reasons noted below, the Board finds that 
the Veteran should be afforded a VA examination to determine 
the etiology of the Veteran's right knee disability.  

In his claim, filed in August 2004, the Veteran avers that 
his right knee disability was caused by the residuals of a 
right toe fracture.  A January 2008 VA examination report 
reflects the Veteran had advanced bilateral knee 
osteoarthritis.  The examiner opined that it is less likely 
as not that the Veteran's right knee disability is caused by 
or a result of the right fifth toe fracture.  He further 
opined that the Veteran's knee condition is a relatively 
classical picture of bilateral idiopathic osteoarthritis.   

However, in statements in November 2005, and at the June 2007 
DRO hearing, the Veteran avers that while working as a 
mechanic in Vietnam, he routinely worked while kneeling on 
pierced steel plank (PSP) mats.  He reported that the mats 
contained holes which were large enough and close enough to 
each other that he could kneel with each knee in a hole.  The 
Veteran avers that his knee problems began at that time.  The 
Veteran also contends that he retired early from his civilian 
job due to problems with his knees.  In a post service 
employee statement, dated in August 1997, the Veteran avers 
that he has had excessive and continuous walking, including 
steps, inclines, rough terrain and carrying mail, and walking 
and standing for five to eight hours a day, five to six days 
a week, as a mail carrier for 26 years.

The evidence of record includes a private medical report 
dated in April 2009 from Dr. R. K.  The report reflects that 
the Veteran's knee problems stem from kneeling on steel knee 
pads while in Vietnam.  Dr. R. K. provides no rationale for 
his opinion and it appears to merely a recitation of the 
Veteran's opinion as to etiology.

The 2008 VA examiner did not opine as to the etiology of the 
Veteran's right knee disability in light of his statements 
regarding his in-service activities and post service 
employment.  The Board finds that such an opinion would 
further assist the Board in developing a more complete 
picture of the Veteran's disability.  See 38 C.F.R. 
§ 3.159(c)(4) (stating that a medical examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, in a statement dated in December 2008, the 
Veteran avers that he received treatment in July 2008 for his 
knees.  In the interest of completeness, and as claim is 
being remanded, the RO should attempt to obtain these, and 
any other pertinent, records.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the etiology of 
the Veteran's current right knee 
disability.  Perform all necessary 
diagnostic tests and report all clinical 
manifestations in detail.  The examiner 
is asked to opine as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any right knee 
disability is related to the Veteran's 
military service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

2.  Obtain any VA records not already in 
the claims file, to include any reports 
of treatment after June 2008.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
right knee disability, to include as 
secondary to service-connected residuals 
of fracture of the right fifth toe.  If 
the benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


